Case: 3:19-cv-00074-TMR-MRM Doc #: 77 Filed: 02/26/21 Page: 1 of 1 PAGEID #: 2392




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

JAMES E. QUINN,

                       Petitioner,               :   Case No. 3:19-cv-074

       - vs -                                        District Judge Thomas M. Rose
                                                     Magistrate Judge Michael R. Merz

NORMAN ROBINSON, Warden,
 London Correctional Institution
                                                 :
                       Respondent.


                                            ORDER


       This case is before the Court on Petitioner’s Motion Asking For Time to Reconsider

Dismissal (ECF No. 76). The Court has no authority to extend the time to move to alter or amend

a judgment under Fed.R.Civ.P. 59(e) beyond twenty-eight days from the date the judgment is

entered. In this case that would be March 5, 2021. After that Petitioner would have to file a motion

to vacate the judgment under Fed.R.Civ.P. 60.



February 26, 2021.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge


The Clerk shall mail a copy to the Petitioner.




                                                 1
